Exhibit 10.4
Portions of this exhibit indicated by bracketed asterisks have been omitted
because they are not material and would cause competitive harm to Arbutus
Biopharma Corporation if publicly disclosed.


Execution Copy

FIRST AMENDMENT TO CROSS LICENSE AGREEMENT


This FIRST AMENDMENT TO CROSS LICENSE AGREEMENT, dated as of June 27, 2018 (this
“Amendment”), is entered into by and among Genevant Sciences Ltd., a Bermuda
exempted limited company (the “Company”); Genevant Sciences GmbH, a limited
liability company organized under the laws of Switzerland and a wholly owned
indirect subsidiary of Company; and Arbutus Biopharma Corporation, a British
Columbia corporation (“Arbutus”).


Arbutus and the Company are sometimes referred to in this Amendment collectively
as the “Parties” and individually as a “Party.” Defined terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement (as defined below).


WHEREAS, the Company and Arbutus previously entered into that certain Cross
License Agreement, dated as of April 11, 2018 (the “Agreement”);


WHEREAS, the Agreement is in the process of being assigned from the Company to
Genevant Sciences GmbH, who shall assume all rights and obligations under the
Agreement and the First Amendment upon completion of such assignment; and


WHEREAS, the Parties desire to amend certain portions of the Agreement as set
forth below and in compliance with Section 9.10 of the Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.Amendments to Section 1.1.


(a) Section 1.1 of the Agreement is hereby amended by adding the following
definitions:


(i) After “Arbutus Patents”, add the following paragraph:


“‘Bona Fide Collaboration’ and ‘Bona Fide Collaboration Products’ are defined in
Section 3.2(b)(iii).”


(ii) After “Marketing Authorization Approval”, add the following paragraph:


“Naked Sublicense’ and ‘Naked Sublicense Products’ are defined in Section
3.2(b)(iii).”





--------------------------------------------------------------------------------

Exhibit 10.4
(iii) After “Royalty Term”, add the following paragraph:


“‘Royalty-Related Receipts’ is defined in Section 3.2(b)(iii).”


2. Amendment to Section 3.2.


Section 3.2 of the Agreement is hereby deleted and replaced in its entirety to
read as follows:


“3.2 Royalty Payments. As additional consideration of the grant of the license
in Section 2.1, during the Royalty Payment Term for any approved and
commercialized Product Covered by one or more Valid Claims of an Arbutus Patent,
the Company shall pay to Arbutus the following amounts:


(a) a royalty (“Royalty”) as follows:


(i) an amount equal to [***] ([***]) of aggregate Net Sales of Products in the
Territory to the extent that such Net Sales are less than [***],


(ii) an amount equal to [***] ([***]) of aggregate Net Sales of Products in the
Territory to the extent that such Net Sales are equal to or greater than [***]
and less than [***], and


(iii) an amount equal to [***] ([***]) of aggregate Net Sales of Products in the
Territory to the extent that such Net Sales are equal to or greater than [***];
or


(b) in respect of Naked Sublicense Products and Bona Fide Collaboration
Products, an amount equal to the lesser of the Royalties set forth in Section
3.2(a)(i)-(iii) and:


(i) in the case of Naked Sublicense Products, twenty percent (20%) of Royalty
Related Receipts, and


(ii) in the case of Bona Fide Collaboration Products, [***] ([***]) of
Royalty-Related Receipts.


(iii) For purposes of this Section 3.2(b):


‘Bona Fide Collaboration’ means a collaboration between the Company or any of
its Subsidiaries and one or more Third Parties involving Research, Development,
Manufacture and/or Commercialization of one or more Products and established
under a written agreement in which (a) the scope of the licenses granted, and
financial or other commitments of value, are of material value to the Company
and its Subsidiaries, and (b) the Company or any of its Subsidiaries undertakes
and performs substantial, mutual Research, Development, Manufacturing and/or
Commercialization



--------------------------------------------------------------------------------

Exhibit 10.4
activity in collaboration with such Third Party. For purposes of clarity, it is
understood and agreed that no collaboration in which all or substantially all of
the Company’s contributions or anticipated contributions are or will be in the
form of the grant by the Company of sublicenses to the Licensed Intellectual
Property will be considered a Bona Fide Collaboration.


‘Bona Fide Collaboration Products’ means Products that are Researched,
Developed, Manufactured, and/or Commercialized pursuant to a Bona Fide
Collaboration.


‘Naked Sublicense’ means a transaction in which all or substantially all of the
Company’s and its Subsidiaries’ contributions or anticipated contributions are
or will be in the form of the grant by the Company of sublicenses to the
Licensed Intellectual Property.


‘Naked Sublicense Products’ means Products that are Researched, Developed,
Manufactured, and/or Commercialized by a Third Party pursuant to a Naked
Sublicense.


‘Royalty-Related Receipts’ means the amounts received by the Company or its
Subsidiaries pursuant to a Naked Sublicense or Bona Fide Collaboration, either
(i) in the form of royalties, shared profits, co-promotion revenues or alliance
revenues in respect of sales or other dispositions of any Naked Sublicense
Product or Bona Fide Collaboration Product, as the case may be, or (ii) if the
Company books sales of Product, the Net Sales by the Company and its
Subsidiaries in respect of such Product. For further clarity, Royalty-Related
Receipts shall be considered Royalties for all purposes of this Agreement other
than Section 3.2(a) and this Section 3.2(b).


(c) Following expiry of the Royalty Payment Term in respect of any Product or
country (i) the licenses granted to the Company with respect to such Product and
country become fully paid-up, sublicensable (subject to Section 2.3),
royalty-free, exclusive, transferable, perpetual and irrevocable licenses and
(ii) the obligation of the Company to pay any Royalty with respect to sales of
Products in such country shall terminate. Without limiting the definition of the
Royalty Payment Term, it shall be deemed to expire upon the expiration of all
Valid Claims of Patents within the Licensed Intellectual Property that exist in
such country. Except as specifically provided in this Section 3.2, the Royalties
due and payable under this Section 3.2 shall not be subject to any reduction or
offset.”


4. Miscellaneous. The provisions of Article IX of the Agreement shall apply to
this Amendment mutatis mutandis.


5. Effectiveness. This Amendment shall be deemed effective as of the date
hereof. Except as expressly amended hereby, the Agreement shall remain in full
force and effect and shall be



--------------------------------------------------------------------------------

Exhibit 10.4
otherwise unaffected hereby. In the event any provision of this Amendment shall
in any way conflict with the provisions of the Agreement, this Amendment shall
control.


[Remainder of page intentionally blank; signature pages follow]



--------------------------------------------------------------------------------

Exhibit 10.4








Execution Copy


IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
on their own behalf or by their respective officers thereunto duly authorized,
all as of the date first above written.


GENEVANT SCIENCES LTD.
By: /s/ Marianne L. Romeo
Name: Marianne L. Romeo
Title: Head, Global Transactions & Risk Management
By:/s/ Marianne L. RomeoName: Marianne L. RomeoTitle: Head, Global Transactions
& Risk Management
GENEVANT SCIENCES GmbH
By: /s/ Marianne L. Romeo
Name: Marianne L. Romeo
Title: Head, Global Transactions & Risk Management
By:/s/ Sascha BucherName: Sascha BucherTitle: Head of Global TransactionsARBUTUS
BIOPHARMA CORPORATIONBy:/s/ Mark J. MurrayName: Mark J. MurrayTitle: President
and CEO

Execution Copy
Date of June 27, 2018 inserted by:




/s/ Constantine Linnik
Name: Constantine Linnik
Title: General Counsel, Genevant Sciences, Inc.






[Signature Page to Amendment to Cross-License Agreement]

